DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         FRANCIS MULLIEZ,
                             Appellant,

                                    v.

                         FRANCINE MULLIEZ,
                             Appellee.

                              No. 4D19-3682

                          [February 20, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Charles Burton, Judge; L.T. Case No. 50-2014-DR-
008872-XXXX-SB-FX.

   Jane Kreusler-Walsh, Rebecca Mercier Vargas and Stephanie L. Serafin
of Kreusler-Walsh, Vargas & Serafin, P.A., West Palm Beach; and John F.
Schutz of John F. Schutz, PL, Palm Beach Gardens, for appellant.

   Zachary R. Potter, Jeffrey D. Fisher and Brendon Carrington of Fisher
Potter Hodas, PL, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and GERBER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.